Citation Nr: 1416744	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for adrenal insuffiency.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hypertension.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife
ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In July 2013, the Veteran presented testimony in support of his claim to the undersigned Veterans Law Judge at a personal hearing held via videoconferencing equipment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Additional development is required prior to consideration of these claims on their merits.  

Initially, the Board observes that the June 2011 rating decision lists VA treatment records from July 1999 to June 2011 as having been reviewed.  The Veteran's claim file, including his file on the Virtual VA, does not contain any VA treatment records earlier than 2009, except for two VA examinations conducted in May 1999.  As he has testified that he began taking opiates for pain in or around 2001, and that a lithotripsy for his kidney stone occurred in 2002, these records must be associated with the claims files.

As well, any signed consent forms associated with lithotripsy that were presented to the Veteran should be obtained and associated with the files.

Another VA examination should also be scheduled that addresses the Veteran's contentions, as well as the requirements for establishing entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (i.e., whether the Veteran has additional disability that was caused by the treatment rendered, and if so, whether there was fault on the part of treatment providers or whether the resulting additional disability was an unforeseen circumstance).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records from the Rome and Syracuse facilities, dated from July 1999 through the present.  Associate these records with the claims folder and/or Virtual file.

2.  Request from the Syracuse and Rome VAMCs a copy of any consent form signed by the Veteran prior to his lithotripsy.  Associate this record with the claims folder and/or Virtual file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  The examiner(s) should review the claims folder in conjunction with the examination(s), and provide opinions as to the following:

(a)  Does the Veteran have adrenal insufficiency, hypertension, and/or diabetes mellitus?

(b)  If yes, did any of these disabilities manifest as a result of opiate treatment or treatment for kidney stones (described by the Veteran as sonic blasts, stent, and lithotripsy)?  If present prior to these treatments, were any of them aggravated (i.e., permanent increase in severity) as a result of opiate treatment or treatment for kidney stones (described by the Veteran as sonic blasts, stent, and lithotripsy)?

(c)  If the opiate treatment resulted in additional disability, provide an opinion as to whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  Also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his opiate treatment, that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment at issue?

(d)  If the treatment for kidney stones (described by the Veteran as sonic blasts, stent, and lithotripsy) resulted in additional disability, provide an opinion as to whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  Also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his treatment, that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment at issue?  The examiner is asked to acknowledge the internet article, "Shock wave therapy for kidney stones linked to increased risk of diabetes, hypertension," submitted by the Veteran in January 2010.

The examiner(s) is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



